.Case 3:16-cv-00673-BJD-JRK Document178 Filed 07/24/19 Page 1 of 6 PagelD 7185

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

THOMAS COOK, individually and on
behalf of all others similarly situated and
EMANUEL BERMUDEZ, individually
and on behalf of all others similarly
situated,
Plaintiffs,
Vv. Case No. 3:16-cv-673-J-39JRK

WAL-MART STORES, INC and
PALMER, REIFLER & ASSOCIATES,

Defendants.
/

ORDER
THIS CAUSE is before the Court on the Report and Recommendation (Doc. 177;

Report) entered by the Honorable James R. Klindt, United States Magistrate Judge. In
the Report, the Magistrate Judge recommends that the Court grant Plaintiff's Motion for
Preliminary Approval of Class Action Settlement (Doc. 171; Motion). Report at 11. The
Magistrate Judge also recommends that the Court enter the proposed order (Doc. 171-1
at 48-59; Proposed Order). Id. No party filed an objection to the Report and the time to
do so has passed.' Accordingly, the matter is ripe for review.

The Court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no specific

 

' Rule 6.02(a), Local Rules, United States District Court, Middle District of Florida (Local
Rule(s)) directs that any objections to a report and recommendation should be filed within fourteen
days after service of the report and recommendation.
,Case 3:16-cv-00673-BJD-JRK Document 178 Filed 07/24/19 Page 2 of 6 PagelD 7186

objections to findings of fact are filed, the district judge is not required to conduct a de
novo review of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 & n.9 (11th Cir.
1993); see also 28 U.S.C. § 636(b)(1). Further, if no objections to a magistrate judge’s
report and recommendation are filed, the district court reviews legal conclusions only for
plain error and only if necessary in the interests of justice. Shepherd v. Wilson, 663 F.
App’x 813, 816 (11th Cir. 2016); see also Mitchell v. United States, 612 F. App’x 542, 545
(11th Cir. 2015) (noting that under 11th Circuit Rule 3-1, the appellant would have waived
his ability to object to the district court's final order on a report and recommendation where
appellant failed to object to that report and recommendation). “Under plain error review,
we can correct an error only when (1) an error has occurred, (2) the error was plain, (3)
the error affected substantial rights, and (4) the error seriously affects the fairness,
integrity or public reputation of judicial proceedings.” Symonette v. V.A. Leasing Corp.,
648 F. App’x 787, 790 (11th Cir. 2016) (citing Farley v. Nationwide Mut. Ins. Co., 197 F.3d
1322, 1329 (11th Cir. 1999)). Upon independent review of the entire record, the
undersigned finds no plain error in the Report.
Accordingly, after due consideration, it is
ORDERED:

{. The Report and Recommendation (Doc. 177) is ADOPTED as the opinion
of this Court.

2. Plaintiff's Motion for Preliminary Approval of Class Action Settlement (Doc.

171) is GRANTED.
.Case 3:16-cv-00673-BJD-JRK Document178 Filed 07/24/19 Page 3 of 6 PagelD 7187

3. The Court preliminarily approves the terms of the Proposed Settlement
(Doc. 171-1) as being a fair, reasonable, and adequate resolution of the dispute between
the parties.

4. The parties’ Proposed Order (Doc. 171-1 at 48—59) is ADOPTED with the

following deadlines:

 

December 2, 2019 Deadline for notice to be provided in
accordance with the Agreement and this
Order (Notice Deadline)

 

 

January 6, 2020 Deadline for filing of Plaintiff's Motion for
Attorneys’ Fees and Costs and Service
Award

March 22, 2020 Deadline to file objections or submit

requests for exclusion (Opt-Out and
Objection Deadline)

 

February 2, 2020 Deadline for Class Members to Submit a
Claim Form (Claim Period)

 

April 23, 2020 Deadline for Parties to file the following: (1)
List of persons who made timely and
proper requests for exclusion (under seal);
(2) Proof of Class Notice; and (3) Motion
and memorandum in support of final
approval, including responses to any
objections.

 

May 28, 2020 at 2:00 p.m. Final Approval Hearing

 

 

 

 

5. A Fairness Hearing will be held at 2:00 p.m. on May 28, 2020, in Courtroom
12C at the United States Courthouse, 300 North Hogan Street, Jacksonville, Florida

32202,? at which time the Court will consider whether the Proposed Settlement should be

 

2 All persons entering the Courthouse must present photo identification to Court Security
Officers. Although cell phones, laptop computers, and similar electronic devices generally are not
permitted in the building, attorneys may bring those items with them upon presentation to Court
Security Officers of a Florida Bar card (presentation of the Duval County Courthouse lawyer

-3-
.Case 3:16-cv-00673-BJD-JRK Document 178 Filed 07/24/19 Page 4 of 6 PagelD 7188

finally approved as fair, reasonable, and adequate, and whether a final judgment should
be entered. The Court may adjourn and/or continue the Fairness Hearing without further
notice to the Proposed Class.

6. The reasonableness and fairness of a separate payment to Class Counsel
for fees and costs shall be determined at the Fairness Hearing. Affidavits and
documentation in support of any requested award of fees and costs shall be included with
the papers submitted by Class Counsel in support of any motion for final approval of the
Proposed Settlement. The Court will also consider whether to approve the Service Award
to the named Plaintiff at the Fairness Hearing.

7. The parties are directed to insert the relevant dates and deadlines in the
Class Notice. The Court approves the Class Notice for distribution to those consumers
on the Class List with a valid mailing address as determined by the Settlement
Administrator in accordance with the Proposed Settlement.

8. Class Counsel is authorized to represent and act on behalf of the Class with
respect to all acts required by the Proposed Settlement or such other acts which are
reasonably necessary to consummate the spirit of the Proposed Settlement.

9. All litigation, including discovery, other than further proceedings with
respect to the Proposed Settlement, is STAYED pending further order of this Court. Any
Class Member may opt-out by utilizing the procedures outlined in the Class Notice.

10. To be legally effective, all requests for exclusion must be postmarked on or
before the deadline for exclusion set forth in the Class Notice. If the Court finally approves

the Proposed Settlement, all persons falling within the Class who do not request to be

 

identification card will suffice) or Order of special admission pro hac vice. However, all cell phones
must be turned off while in the courtroom.
-Case 3:16-cv-00673-BJD-JRK Document 178 Filed 07/24/19 Page 5 of 6 PagelD 7189

excluded shall be bound by the terms of the Proposed Settlement, any Judgment entered
thereon, and any orders entered by the Court in connection with the Proposed Settlement
set forth in the Proposed Settlement. Persons who submit valid and timely notices of their
intent to be excluded from the Proposed Settlement shall neither receive any benefits,
nor be bound by the terms, of the Proposed Settlement.

11. Any Class Member may appear and be heard as to why the Proposed
Settlement, or any provision thereof, should not be approved as fair, reasonable, and
adequate; provided, however, that no Class Member or any other person, shall be heard
or entitled to contest the approval of the Proposed Settlement, or, if approved, the
Judgment to be entered thereon, unless on or before March 22, 2020, that person has
caused to be filed written objections in the manner and form outlined in the Class Notice,
stating all supporting bases and reasons, with the Clerk of the Court.

12. Attendance at the Fairness Hearing is not necessary in order for an
objection to be considered by the Court; however, persons wishing to be heard orally in
opposition to the approval of the Proposed Settlement are required to indicate in their
written objection their intention to appear at the Fairness Hearing. All written objections
shall conform to the requirements of the Class Notice and shall identify any and all
witnesses, documents or other evidence of any kind that are to be presented at the
Fairness Hearing in connection with such objections and shall further set forth the
substance of any testimony to be given by such witnesses.

13. Any Class Member who does not make his, her or its objection in the

manner provided in the preceding paragraph of this Order shall be deemed to have
,Case 3:16-cv-00673-BJD-JRK Document 178 Filed 07/24/19 Page 6 of 6 PagelD 7190

waived such objection and shall forever be foreclosed from making any objections to the
fairness, adequacy, or reasonableness of the Proposed Settlement.

14. The Court may, for good cause, extend any of the deadlines set forth in this
Order without further notice to the Class.

15. If the Proposed Settlement is not consummated for any reason, the instant
Order shall be void and of no further effect and the parties and Class Members shall be
returned to the positions each occupied prior to this Order, without prejudice to any legal
argument any party may have asserted in this action.

16. The Proposed Settlement and all negotiations, proceedings, documents
prepared and statements made in connection with the Proposed Settlement shall be
without prejudice to any party and shall not be admissible into evidence, and shall not be
deemed or construed to be an admission or confession by any party, or any member of
the Proposed Settlement, of any fact, matter or proposition of law, and shall not be used
in any manner for any purpose.

th
DONE and ORDERED in Jacksonville, Florida this ZY day of July, 2019.

AO du

BRIAN J. DAVIS ~
United States District Judge

5
Copies furnished to:

The Honorable James R. Klindt
United States Magistrate Judge

Counsel of Record
Unrepresented Parties
